FINAL JUDGMENT
It being so agreed by all parties to this action, in open Court, it is ordered, adjudged and decreed that the family of SALEMEANAI, are entitled to the ownership and *295possession of the land’ claimed' by them and known as “SIASIAGA”.
As to the other lands in dispute it is ordered and adjudged by the Court that the holder of the name ATOFAU is entitled to their ownership and possession.
Since however the several persons now in possession have cleared up such lands and made plantations therein, it is ordered by the Court that the Plaintiff, ATOFAU, pay to the said persons the sum of FIVE HUNDRED DOLLARS, said sum to be paid into the High Court of American Samoa for the benefit of said persons who shall divide the same.
It is further ordered that until such sum is paid in full the persons now in possession of the said land shall continue ,to hold the same and use the plantations but shall make no new plantations and plant no more coconuts.
If the sum hereinbefore named is not paid within two years from the date of this judgment all the plaintiff’s right, title and interest to said land shall be lost by him and shall become vested in the persons now in possession.
The costs of this action are assessed at twenty dollars, ten dollars to be paid by the plaintiff and ten dollars by the defendants.
This the 15th day of July, 1918.